     Case 2:19-cv-00670-MCE-KJN Document 65 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER STEVENS,                               No. 2: 19-cv-00670 MCE KJN P
12                        Plaintiff,
13           v.                                          ORDER
14    J. JANAM, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On June 24, 2021, this action was dismissed with prejudice pursuant to a

19   stipulation for voluntary dismissal. (ECF Nos. 62, 63.)

20          On July 19, 2021, plaintiff filed a document stating that he settled this action with

21   defendants for $1000. (ECF No. 64.) Plaintiff requests that the undersigned contact the

22   California Department of Corrections and Rehabilitation (“CDCR”) so that plaintiff may receive

23   the settlement money. (Id.)

24          Accordingly, IT IS HEREBY ORDERED that:

25          1.    Within fourteen days of the date of this order, defendants shall communicate with

26                plaintiff regarding when they expect plaintiff to receive the settlement money; plaintiff

27                shall notify the court if he does not receive this communication from defendants

28                within that time.
                                                         1
     Case 2:19-cv-00670-MCE-KJN Document 65 Filed 07/26/21 Page 2 of 2


 1         2. The issues raised in plaintiff’s July 19, 2021 pleading (ECF No. 64) are deemed

 2             resolved.

 3   Dated: July 26, 2021

 4

 5
     Steve670.ord
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
